oO Fe YD DH NH FB WH HB YH

NY YP MY NY NN NY Ye ee ee ee ee
ND UYU FB wYw NY KF SF © DB HI DAA BDH BS

 

Case 2:19-cv-00290-RSL Document 71-1 Filed 05/06/19 Page 1 of 4

BRUCE CORKER d/b/a RANCHO ALOHA;
COLEHOUR BONDERA and MELANIE
BONDERA, husband and wife d/b/a
KANALANI OHANA FARM; and ROBERT
SMITH and CECELIA SMITH, husband and
wife d/b/a SMITHFARMS, on behalf of
themselves and others similarly situated,

Plaintiffs,
Vv.

COSTCO WHOLESALE CORPORATION, a
Washington corporation; AMAZON.COM,
INC., a Delaware corporation; HAWAIIAN
ISLES KONA COFFEE, LTD., LLC, a
Hawaiian limited liability company; COST
PLUS/WORLD MARKET, a subsidiary of BED)
BATH & BEYOND, a New York corporation; )
BCC ASSETS, LLC d/b/a BOYER’S COFFEE )
COMPANY, INC., a Colorado corporation; )
JAVA LLC, a Michigan limited liability )
company, MULVADI CORPORATION, a )
Hawaii corporation, COPPER MOON )
COFFEE, LLC, an Indiana limited liability )
company; GOLD COFFEE ROASTERS, INC., )
)
)
)

Nee ee ee ee ee ee ee ee oS ee

a Florida corporation; CAMERON’S COFFEE
AND DISTRIBUTION COMPANY, a
Minnesota corporation; PACIFIC COFFEE,

 

-{PROPOSEDTORDER GRANTING LEAVE TO FILE
AMENDED COMPLAINT- 1
#1242782 v1 / 72448-001

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CASE NO. 2:19-cv-00290-RSL

—(PROPOSED+ORDER GRANTING
LEAVE TO FILE AMENDED

COMPLAINT

Noted for Hearing: May 24, 2019

KARR TUTTLE CAMPBELL
701 Fifth Avenue, Suite 3300
Seattle, Washington 98104
Main: (206) 223 1313

Fax: (206) 682 7100

 
eo Oo YN DB HH BP WY PO

Ny NY NY NH HY KB YP YO BR ee ew He em Se ew De
YD WwW FF YW YH KF DBD OD OBO aI DH WNW BRB WwW PB KF CS

 

Case 2:19-cv-00290-RSL Document 71-1 Filed 05/06/19 Page 2 of 4

INC., a Hawaii corporation; THE KROGER _)
CO., an Ohio corporation; WALMART INC., a )
Delaware corporation; BED BATH & )
BEYOND INC., a New York corporation; )
ALBERTSONS COMPANIES INC., a )
Delaware Corporation, SAFEWAY INC., a )
Delaware Corporation; MNS LTD., a Hawaii +)
Corporation, MARMAXX OPERATING )
CORP. d/b/a T.J. MAXX and MARSHALLS, a )
Delaware corporation, SPROUTS FARMERS)
MARKET, INC. a Delaware corporation; JOHN)
DOE CO. 1-20. )

)
Defendants. )
)

 

THIS MATTER came before the Court on the Plaintiffs’ Motion for Leave to Amend
its Complaint. The Court has considered the records and files herein and the briefs and
arguments of counsel.

NOW, THEREFORE, it is hereby ORDERED, that Plaintiffs’ Motion for Leave to
Amend their Complaint is GRANTED. Plaintiff may file with the Court an amended complaint

in the form of “Attachment A” to Plaintiff's motion.

2 | st
DATED this day of , 2019.

The Honorable Judge Robert S. Lasnik
United States District Court Judge

 

PROPOSED? ORDER GRANTING LEAVE TO FILE
AMENDED COMPLAINT- 2
#1242782 v1 / 72448-001

KARR TUTTLE CAMPBELL
701 Fifth Avenue, Suite 3300
Seattle, Washington 98104
Main: (206) 223 1313

Fax: (206) 682 7100

 
oO CO INT DO Wn FR WY YO =

NH NO NH NR ND ND RD NR ey ei ee ea ea ei
NI HD UV FF Ww NY K§ DBD O Oo I DA WD BP WH VP KF OC

 

Case 2:19-cv-00290-RSL Document 71-1 Filed 05/06/19 Page 3 of 4

Presented by:

/s/ Daniel T. Hagen
Nathan T. Paine, WSBA #34487
Paul Richard Brown, WSBA #19357
Daniel T. Hagen, WSBA #54015
Mark A. Bailey, WSBA #26337
701 Fifth Avenue, Suite 3300
Seattle, Washington 98104
Telephone: (206) 223-1313
Facsimile: (206) 682-7100
Email: npaine@karrtuttle.com
pbrown@karrtuttle.com
dhagen@karrtuttle.com
mbailey@karrtuttle.com

 

-+~PROPOSED? ORDER GRANTING LEAVE TO FILE
AMENDED COMPLAINT- 3
#1242782 v1 / 72448-001

KARR TUTTLE CAMPBELL
701 Fifth Avenue, Suite 3300
Seattle, Washington 98104
Main: (206) 223 1313

Fax: (206) 682 7100

 
